Citation Nr: 1711728	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to service connection for a heart valve condition, to include as secondary to service-connected hypertension.  

2.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to November 1993.
	
This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the above mentioned Department of Veterans Affairs (VA) Regional Office (RO).

On his substantive appeal, the Veteran indicated that he wanted a video conference hearing before the Board.  In an October 2014 statement, the Veteran withdrew his request for a hearing.  

This matter was previously before the Board in October 2015, at which time it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran's heart valve disorder was not caused, aggravated, or otherwise related to service-connected hypertension.

2.  The Veteran's coronary artery disease is proximately due to, or the result of, service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart valve disorder, to include as due  to service-connected hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for coronary artery disease as secondary to service-connected hypertension have been met.  38 U.S.C.A. §§ 1101, 1131, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Duties to Notify and Assist
      
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran was sent notice letters pertaining to direct service connection for a heart disorder in April 2007, December 2011, and February 2013.  While the Veteran was not explicitly notified of the requirements for secondary service connection in these notifications, the Veteran was exposed to the requirements pertaining to secondary service connection in the October 2015 Board remand, and the May 2016 Supplemental Statement of the Case (SSOC).  Additionally, it was the Veteran who posited the secondary service connection theory to the Board.  Therefore, the Veteran is not prejudiced by lack of pre-rating notification in this regard. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service records have been obtained.

The Veteran was provided a VA examination for his claimed heart conditions in May 2016.  The Board finds that this examination and its associated report were adequate concerning the heart valve disorder.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the examiner did not opine as to the Veteran's coronary artery disease, service connection is granted in full.  Therefore, further discussion regarding the adequacy of the examination for this condition is unwarranted.

Consequently, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

      Service Connection
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a). Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Merits

The Veteran argues that his heart valve disorder and coronary artery disease have been caused or aggravated by his service-connected hypertension.  In an October 2015 Board decision and remand, this claim was reopened and remanded for the limited purpose of adjudicating secondary service-connection under 38 C.F.R. § 3.310. 

Service treatment records note that the Veteran had an abnormal electrocardiogram (EKG) during his retirement physical; however, it was characterized as a "normal variant" at the time.

In January 1994, the Veteran was afforded a VA examination.  The examiner noted he had a "history of abnormal [EKG]... [and] has a rather harsh systolic murmur.  This is to be further evaluated."  The Veteran received an echocardiogram later in January 1994.  The physician opined that it was, "probably [a] normal study."

The Veteran claims he saw a private physician in October 1995 who diagnosed him with a systolic heart murmur.  In November of the same year, he visited a VA physician for a detailed diagnosis for employment insurance purposes.  The physician examined the Veteran and found nothing abnormal with his heart.

In July 1998, a routine examination indicated that the Veteran suffered from a bicuspid aortic valve with moderate posteriorly directed aortic insufficiency.   Between July 1998 and July 2003, the medical record reflects that the progression of the condition went virtually unchanged.  Cardiac studies were performed in October and November 2006.  The studies showed significant progression in the aortic valve pathology, which now demonstrated a moderately severe gradient.  The Veteran was diagnosed with severe aortic insufficiency with secondary left ventricular dysfunction, and coronary artery disease. It was then recommended that the Veteran undergo aortic valve replacement surgery.  Successful surgery was completed in November 2006.

In a September 2007 note in the Veteran's chronological record of medical care, the following entry was made after being seen by Dr. T. S. for post-surgery follow-up: Majority of appointment today spent discussing patient's questions regarding a VA disability claim for his valve problems.  It appears he had no problems from his bicuspid valve while he was [active duty].  We discussed that about 2% of normal, healthy males have a bicuspid valve, and that 90% of the time it causes no problems and does not require surgery.  It is problematic to claim that the development of valve dysfunction was impacted by or impacted upon his [active duty] service.  Although he may pursue any disability claim as he desires, it is explained that a successful claim in this case is probably unlikely.

A Notice of disagreement (NOD) was filed in May 2008.  Attached to the NOD was a medical statement from the Veteran's cardiologist, Dr. T. S.  Although it appears that the Veteran requested a supporting statement, the letter refutes the Veteran's heart valve claim.  In the letter, Dr. T. S. opined, "the abnormal aortic valve was more likely than not congenitally deformed.  There is no indication that it occurred as an injury during active duty, nor should it have been replaced prior to active duty, since the patient at that time was completely asymptomatic."  A Statement of the Case (SOC) was issued in 2009, and the Veteran perfected his appeal to the Board in April 2009.

A supplemental statement of the case (SSOC) was provided to the Veteran in April 2013.  In May 2013, the Veteran requested a hearing before the Board, but cancelled it in October 2014.  In September 2015, the Veteran's representative filed an appellate brief on behalf of the Veteran, which cited evidence that the Veteran suffered from hypertension in service.  Additionally, the brief argued that the heart conditions were secondary to the Veteran's hypertension.  In support of this contention, he provided medical literature from the Mayo Clinic and WebMD.com.  

The appeal next came before the Board in October 2015.  The Board found new and material evidence existed to reopen the claims for both hypertension and the heart conditions, granted service connection for hypertension, and then remanded for a VA examination to determine whether the heart conditions were secondary to the now service-connected hypertension.

A May 2016 VA examination report included a physical examination, recitation of the medical history, and noted review of the medical records and claims folder.  The diagnoses were valvular heart disease and heart valve replacement.  The report also incorporated the results of the November 2006 cardiac craterization, which included a finding of diffuse multivessel coronary artery disease. The examiner determined that he could establish a baseline level of severity of the heart valve conditions after examining the Veteran's medical records from 1976 to 1997 and concluded that his current conditions were more severe than the baseline determination.  He noted the Veteran had a history of aortic stenosis and aortic insufficiency, and that medical literature explains that this condition is the narrowing of the exit of the heart's left ventricle, that may cause problems with the aortic valve.  The literature also explained that the condition typically gets worse over time, and that symptoms come on gradually.  As to causation of the heart valve disorder, the examiner explained that the condition is typically caused when one is born with a bicuspid valve or has suffered from rheumatic fever.  The examiner noted that the Veteran possesses a bicuspid aortic valve, which is most likely why his cardiologist, Dr. T. S. noted that the abnormal aortic valve was more likely than not congenitally deformed.  In addition, the examiner opined that there is no indication that it occurred as an injury during active duty, nor should it have been replaced prior to active duty, since the Veteran at that time was completely asymptomatic.  The examiner concluded that the Veteran's heart valve condition is less likely as not proximately caused by or a result of his service-connected hypertension.  Concerning aggravation, the examiner also concluded that the Veteran's heart valve condition was less likely as not aggravated by his service-connected hypertension.  He explained:

Review of medical literature notes that aortic stenosis can modify the physical examination findings of aortic stenosis, that aortic stenosis and hypertension are comorbid conditions and that in studies involving younger patients with [aortic stenosis], the prevalence of [hypertension] is 30% to 40%, whereas in recent series involving older patients at high risk for aortic valve replacement, the prevalence of [hypertension] is 75% or higher. Therefore, [the Veteran's] aortic stenosis, [status post] valve replacement is less likely as not that the Veteran's heart disorder was caused by or aggravated by his [service-connected] hypertension.

Regarding the heart valve disorder, the Board finds the VA examiner's opinion and the opinion of the Veteran's cardiologist more probative than the evidence provided by the Veteran.  The examiner provided a well-reasoned medical opinion that the Veteran's heart valve condition is not related to his service-connected hypertension based upon a thorough physical examination, review of relevant medical history, and supporting medical literature.  Additionally, this opinion concurs with the Veteran's own cardiologist's assessment that the heart valve disorder is a congenital deformity.  Dr. T. S. was personally involved in the diagnosis and subsequent treatment of the Veteran.  Conceivably, there is no one more competent to opine on the Veteran's heart valve disability than the treating physician himself.

For these reasons, the Board finds that evidence weighs against a finding that the Veteran's heart valve condition is caused by or related to the Veteran's service-connected hypertension.  Service connection must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53-56.

As noted previously, the examiner failed to opine about whether the Veteran's coronary artery disease is secondary to his service-connected hypertension.  The Accredited Representative's Written Brief Presentation focuses specifically on "Arteriosclerotic Heart Disease," a synonym for coronary artery disease.  In support of this claim specifically, the Veteran provided medical documentation indicating that "[p]eople with high blood pressure [hypertension] are more likely to develop coronary artery disease, because high blood pressure puts added force against the artery walls." There is no medical opinion regarding whether the Veteran's coronary artery disease is related to hypertension, and the Board could certainly remand for an additional opinion on this point.  However, in view of the long, multi-year history of this appeal, and the fact that VA did not develop the evidence properly to render an opinion on the question of coronary artery disease, the Board affords the Veteran all reasonable doubt and finds that the evidence weighs at least in equipoise as to whether the disease is secondary to the Veteran's service-connected hypertension.  The medical documentation provides evidence of a strong correlation between the two disorders.  As such, service connection for coronary artery disease as proximately due to or the result of service-connected hypertension, is warranted.


ORDER

Entitlement to service connection for a heart valve condition, to include as secondary to service-connected hypertension, is denied.

Entitlement to service connection for coronary artery disease, as proximately due to or the result of service-connected hypertension, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


